                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


KATHRYN BROWN,

                     Plaintiff,

v.                                                     Case No: 6:18-cv-1537-Orl-40KRS

WAL-MART STORES EAST, LP,

                     Defendant.
                                          /

                                         ORDER

       This cause comes before the Court on Plaintiff Kathryn Brown’s Motion to Remand

(Doc. 11), filed October 2, 2018. Defendant has not responded, and the time to do so has

passed. See Local Rule 3.01(b) (requiring that a party opposing a motion file a response

within fourteen days after receiving service of the motion).

       In the absence of a response, the Court finds that the Motion is due to be granted

as unopposed. Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. Plaintiff’s Motion to Remand (Doc. 11) is GRANTED.

          2. This case is REMANDED to the Circuit Court of the Seventh Judicial Circuit

              in and for Volusia County, Florida.

          3. The Clerk of Court is DIRECTED to send a certified copy of this Order to

              the Clerk of Court for the Circuit Court of the Seventh Judicial Circuit in and

              for Volusia County, Florida.

          4. The Clerk of Court is thereafter DIRECTED to terminate all pending

              deadlines and close the file.
      DONE AND ORDERED in Orlando, Florida on October 18, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      2
